 RAVEN GOVERNMENT SERVICES 651Raven Services Corporation d/b/a Raven Government Services, Inc. and International Union of Operat-ing Engineers, Local 826, AFLŒCIO and Interna-tional Union of Operating Engineers, Local 351, AFLŒCIO. Cases 16ŒCAŒ18516, 16ŒCAŒ18761, and 16ŒCAŒ18841 June 30, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On December 11, 1997, Administrative Law Judge Law-rence W. Cullen issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel. The Board has considered the decision and the record1 in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order, as modified.4                                                                                                                                                        1 The Respondent has requested oral argument.  This request is denied as the record, exceptions, and briefs adequately present the positions of the parties. 2 The Respondent has excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the find-ings. In adopting the judge™s finding that the Respondent violated Sec. 8(a)(5) by refusing to provide the Union with requested information, Member Hurtgen does not rely on the judge™s analysis insofar as it may be read to suggest that a request for information, or the passage of time since impasse had been declared, would break the bargaining impasse.  Rather, Member Hurtgen finds that, in the circumstances of this case, the Union™s request for information, for the asserted purpose of formulating new bargaining pro-posals, obligated the Respondent to provide that information and to meet with the Union for bargaining. 3 We affirm the judge™s rejection of the Respondent™s argument that a management rights clause in the contract proposal that it unilaterally im-plemented after a bargaining impasse justified subsequent unilateral changes in unit employees™ terms and conditions of employment.  See Control Services, 303 NLRB 481, 484 (1991), enfd. mem. 975 F.2d 1551 (3d Cir. 1992). In agreeing with the judge and his colleagues that the Respondent vio-lated Sec. 8(a)(5) by unilaterally changing employees™ terms and conditions of employment, Member Hurtgen finds that the nonagreed upon manage-ment-rights clause, which the Respondent previously implemented as part of its final offer at impasse, does not privilege the Respondent™s subsequent unilateral changes to the status quo. We agree with the judge that the Respondent™s withdrawal of recognition was tainted by its serious unremedied unfair labor practices, including its refusal to provide information to the Union, unilateral changes in terms and conditions of employment, and direct dealing with its employees.  We also agree that, in any event, the hearsay report that the Respondent received of a decertification petition that had been circulating several months prior to its withdrawal of recognition, and the alleged ﬁinactivityﬂ of the Union, did not provide the Respondent with sufficient grounds to support a good-faith doubt that the Union retained the support of a majority of the unit employ-ees.  Our conclusion in this regard is not altered by the Supreme Court™s decision in Allentown Mack Sales & Service v. NLRB, 118 S.Ct. 818 (1998), which issued subsequent to the judge™s decision.  In that case, the Court held that ﬁdoubtﬂ meant ﬁuncertainty,ﬂ so that the test could be phrased in terms of whether the employer ﬁlacked a genuine, reasonably-based uncertainty about whether [the union] enjoyed the continuing support of a majority of unit employees.ﬂ  Id. at 823.  We find that the Respondent™s asserted basis for its withdrawal of recognition is insufficient, regardless of whether the test is phrased in terms of ﬁgood faith reasonable doubtﬂ of the Union™s majority support or ﬁgenuine, reasonable uncertainty about whether the Union enjoyed the continuing support of a majority of unit employees.ﬂ  See Henry Bierce Co., 328 NLRB 646 (1999). We agree, for the reasons fully set forth in Caterair In-ternational, 322 NLRB 64 (1996), that an affirmative bar-gaining order is warranted in this case as a remedy for the Respondent™s unlawful withdrawal of recognition from the Union.  We adhere to the view, reaffirmed by the Board in that case, that an affirmative bargaining order is ﬁthe tradi-tional, appropriate remedy for an 8(a)(5) refusal to bargain with the lawful collective-bargaining representative of an appropriate unit of employees.ﬂ Id. at 68.  In several cases, however, the U.S. Court of Appeals for the District of Columbia Circuit has required that the Board justify, on the facts of each case, the imposition of such an order.  See, e.g., Vincent Industrial Plastics v. NLRB, 209 F.3d 727 (D.C. Cir. 2000); Lee Lumber & Bldg. Material v. NLRB, 117 F.3d 1454, 1462 (D.C. Cir. 1997); and Exxel/Atmos v. NLRB, 28 F.3d 1243, 1248 (D.C. Cir. 1994).  In the Vincent case, the court summarized the court™s law as requiring that an affirmative bargaining order ﬁmust be jus-tified by a reasoned analysis that includes an explicit bal-ancing of three considerations: (1) the employees™ § 7 rights; (2) whether other purposes of the Act override the rights of employees to choose their bargaining representa-tives; and (3) whether alternative remedies are adequate to remedy the violations of the Act.ﬂ  Id. at 738. Although we respectfully disagree with the court™s re-quirement for the reasons set forth in Caterair, we have examined the particular facts of this case as the court re-quires and find that a balancing of the three factors warrants an affirmative bargaining order.   (1) An affirmative bargaining order in this case vindicates the Section 7 rights of the unit employees who were denied the benefits of collective bargaining by the employer™s withdrawal of recognition.  In contrast, an affirmative bar-gaining order, with its attendant bar to raising a question concerning the union™s continuing majority status for a rea-sonable time, does not unduly prejudice the Section 7 rights of employees who may oppose continued union representa- Member Hurtgen agrees with his colleagues that the employee disaffec-tion from the Union was tainted by the Respondent™s antecedent unfair labor practices.  Member Hurtgen does not reach the issue of whether, absent such unfair labor practices, the disaffection would have been suffi-cient to privilege a withdrawal of recognition.  See Allentown Mack v. NLRB, supra. 4 The Respondent shall make unit employees whole for losses resulting from its unlawful unilateral changes in accord with Ogle Protection Service, 183 NLRB 682 (1970), rather than F. W. Woolworth Co., 90 NLRB 289 (1950), cited by the judge.  Furthermore, we shall modify the contingent notice-mailing provision in the judge™s recommended order in accord with Excel Container, 325 NLRB 17 (1997). 331 NLRB No. 84  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  652 tion because the duration of the order is no longer than is 
reasonably necessary to remedy the ill effects of the viola-
tion. Moreover, we note that, in addition to unlawfully with-
drawing recognition, the Respondent also refused to bargain 

with the Union following a lengthy impasse in bargaining 
over an initial contract by refusing the Union™s requests for 
relevant and necessary information, unilaterally eliminating 
job classifications, changing wage rates, and implementing 
a shift differential and training program, and bypassing the 

Union and dealing directly with unit employees on these 
and other terms and conditions of employment.  We further 
note that the evidence in this case fails to establish that the 
Union ever lost its majority status.  Even if it did, that loss 
of majority would not reflect employee free choice under 
Section 7, but the effect of the Respondent™s unfair labor 
practices described above.  We find that these additional 
circumstances further support giving greater weight to the 
Section 7 rights that were infringed by the Respondent™s 
unlawful withdrawal of recognition. 
(2) The affirmative bargaining order also serves the poli-
cies of the Act by fostering meaningful collective bargain-
ing and industrial peace.  That is, it removes the Respon-
dent™s incentive to delay bargaining in the hope of further 
discouraging support for the Union.  It also ensures that the 
Union will not be pressured, by the possibility of a decerti-
fication petition, to achieve immediate results at the 

bargaining table following the Board™s resolution of its 
unfair labor practice charges and issuance of a cease-and-
desist or
der.   
                                                          
(3) A cease-and-desist order, without a temporary decerti-
fication bar, would be inadequate to remedy the Respon-
dent™s violations because it would permit a decertification 
petition to be filed before the Respondent had afforded the 
employees a reasonable time to regroup and bargain 
through their representative in an effort to reach a collec-
tive-bargaining agreement.  Such a result would be particu-
larly unfair in circumstances such as those here, where liti-
gation of the Union™s charges took several years and the 
Respondent™s unfair labor practices were of a continuing 
nature and were likely to have a continuing effect, thereby 
tainting any employee disaffection from the Union arising 
during that period or immediatel
y thereafter.  We find that 
these circumstances outweigh the temporary impact the 
affirmative bargaining order will have on the rights of em-
ployees who oppose continued union representation. 
For all the foregoing reasons, we find that an affirmative 
bargaining order with its temporary decertification bar is 

necessary to fully remedy the allegations in this case.
5  5 Member Hurtgen agrees that, based on the conduct in the instant case, 
an affirmative bargaining order is appropriate.  More particularly, the Re-
spondent engaged in substantial 8(a)(5) conduct prior to the ultimate of 
8(a)(5) violations (the withdrawal of recognition).  In these circumstances, it 
is appropriate to give the Union a reasonable period in which to seek to 
regain the status that it enjoyed prior to the unlawful conduct. 
ORDER 
The National Labor Relations Board adopts the recom-
mended Order of the administrative law judge as modified 
below and orders that the Respondent, Raven Services Cor-
poration d/b/a Raven Governmental Services, Inc., Fort 
Worth, Texas, its officers, agents, successors, and assigns, 
shall take the action set forth in the Order as modified. 
1.  Substitute the following as paragraph 2(f). 
ﬁ(f) Within 14 days after service by the Region, post at 
the facility in Fort Worth, Texas, copies of the attached 

notice marked ﬁAppendix.ﬂ  Copies of the notice, on forms 
provided by the Regional Director for Region 16, after be-
ing signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutive days in conspicuous 

places including all places where notices to its employees 
are customarily posted.  Reasonable steps shall be taken by 
the Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  In the event that, 
during the pendency of these proceedings, the Respondent 
has gone out of business or removed its presence from the 
facility involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since September 15, 1996.ﬂ 
2.  Substitute the attached notice for that of the adminis-
trative law judge. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government
  The National Labor Relations Board has found that we vio-

lated the National Labor Relations Act and has ordered us 
to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.
  WE WILL NOT
 coercively interrogate you about your 
union support or activities.
  WE WILL NOT
 withdraw recognition from and refuse to 
recognize and bargain with International Union of Operat-

ing Engineers, Local 351, AFLŒCIO as the exclusive col-
lective bargaining agent of our employees in the following 
appropriate unit:
    RAVEN GOVERNMENT SERVICES 653 INCLUDED:  All service and maintenance employees 
working for the Employer at the Western Currency 
Plant in Fort Worth, Texas.  
 EXCLUDED:  All other employees, including office 

clerical employees, quality control employees and ad-
ministrative assistants, supervisors, including weekend 

supervisors, and guards as defined in the Act.  
 WE WILL NOT
 fail and refuse to furnish the Union with 
information necessary and relevant for bargaining on behalf 
of the unit employees.
  WE WILL NOT
 bypass the Union as the exclusive col-
lective bargaining agent of the unit employees and WE 
WILL NOT deal directly with the employees concerning 
rates of pay, wages, hours, and other terms and conditions 
of employment and WE WILL NOT institute unilateral 
changes in these terms and conditions of employment. 
WE WILL NOT in any like 
or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, recognize and on request, bargain with the 
Union and if an understanding is reached, embody it is a 

signed agreement.
  WE WILL furnish to the Union in a timely manner the 
information requested by the Union for bargaining.
  WE WILL on request rescind any of the unilateral 
changes found unlawful herein.
  WE WILL make the aforesaid bargaining unit employees 
whole for any loss of wages or benefits incurred as a result 
of our actions found unlawful, with interest. 
 RAVEN SERVICES CORPORATION D/B/A RAVEN 
GOVERNMENT SERVICES, INC. 
 Timothy L. Watson, Esq., 
for the General Counsel.
 E. D. David, Esq. (David & Kamp L.L.C.), 
of Newport News,
 Virginia, for the Respondent. 
Bernard Middleton, Esq. (Provo & Humphrey), 
of Houston, Texas, 
for the Charging Party. 
DECISION 
STATEMENT OF THE CASE 
LAWRENCE W. CULLEN
, Administrative Law Judge.  This 
case was heard before me on September 15, 1997, in Fort Worth, 
Texas, pursuant to an order consolidating cases, consolidated 
amended complaint and notice of hearing filed by the Regional 
Director for Region 16 of the Nati
onal Labor Relations Board (the 
Board) on August 29, 1997, and is based on charges filed by Inter-

national Union of Operating Engineers, Local 826, AFLŒCIO and 
Local 351, AFLŒCIO (the Charging Party or the Union).  Effective 
about March 1, 1997, Local 826 and Local 351 merged with Local 
351 being the surviving entity.  The complaint as amended at the 
hearing alleges that Respondent vi
olated Section 8(a)(5) and (1) of 
the National Labor Relations Act (the Act) by unlawfully with-

drawing recognition from the Union as the exclusive collective-
bargaining representative of its employees in the following appro-
priate bargaining unit;
1 by refusing to bargain with the Union, 
                                                          
                                                                                             
1 The unit consist of: 
refusing to furnish information necessary for bargaining to the 

Union; bypassing the Union and dealing directly with unit employ-
ees; and instituting unilateral ch
anges in the terms and conditions 
of employment of the unit employees; and that Respondent vio-
lated Section 8(a)(3) and (1) of the Act by issuing written discipli-
nary memoranda to its employees Ken Forge and David Futty 
because of their engagement in union activities and concerted ac-
tivities and to discourage employees from engaging in these activi-
ties; and violated Section 8(a)(1) of the Act by unlawfully interro-
gating its employee George Pike
 concerning his own and other 
employees™ engagement in protect
ed concerted activities without 
advising him of his rights to refrain from submitting to such inter-
rogation and affording him his rights against reprisals as set out in 
Johnnie™s Poultry
, 146 NLRB 770 (1964).  The Respondent has by 
its answer filed as supplemented at
 the hearing and in brief denied 
the commission of any violations of the Act. 
On the entire record in this proceeding, including my observa-
tions of the witnesses who testif
ied here and after due considera-
tion of the briefs filed by the parties, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
A.  The Business of Respondent 
The complaint alleges, Respondent admits, and I find that at all 
times material here Respondent has been a Virginia corporation, 
with an office and place of business in Fort Worth, Texas, where it 
has been engaged in the business of providing maintenance ser-
vices at the Western Currency Plant of the United States in Fort 
Worth, Texas; that during the past 12 months Respondent, in con-
ducting its business operations, received gross income from its 
contracts with the United States Government in excess of $1 mil-
lion and purchased and received at its Fort Worth, Texas facility, 
goods valued in excess of $50,000 directly from sources located 
outside the State of Texas and th
at Respondent has been an em-
ployer within the meaning of Sectio
n 2(2), (6), and (7) of the Act. 
B.  The Labor Organization 
The complaint alleges, the Respondent admits, and I find that at 
all times material here, the Union has been a labor organization 
within the meaning of Se
ction 2(5) of the Act. 
The Alleged Unfair Labor Practices 
The Union was certified to represent the unit employees on 
December 24, 1992.  The parties engaged in bargaining for a 
labor agreement in 1993 and did not
 reach agreement.  In July 
1995, the Respondent declared an
 impasse and unilaterally im-
plemented its proposal.  Unfair labor practice charges were 
brought against the Respondent fo
r its implementation of its 
proposals and there was an interim decision by an administrative 

law judge holding that the parties had reached an impasse in 
bargaining and that the Respondent had not violated the Act as 
there was a lawful impasse at 
which time Respondent unilater-
ally imposed its final offer.  
The Respondent sought to develop 
this at the hearing and I sustained the objections of the General 

Counsel and counsel for the Charging Party that this was not 
relevant to the issues in the case before me.  I ordered that Re-
 INCLUDED:  All service and maintenance employees working for 
the Employer at the Western Currency Plant in Fort Worth, Texas. 
EXCLUDED:  All other employees, including office clerical em-
ployees, quality control employees and administrative assistants, 
supervisors, including weekend supervisors, and guards as defined 
in the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  654 spondent™s rejected exhibits be 
placed in the rejected exhibits 
file and rejected his various offers of proof at the hearing to 
elicit testimony and documentary
 evidence concerning the bar-gaining in 1995.  I reaffirm all of those rulings; and find that the 
bargaining events between the parties in 1993 through 1995 
have no relevance to the instant case. The alleged withdrawal of recognition and refusal to furnish in-
formation and refusal to bargain vi
olations center around a series 
of correspondence between the Union and the Respondent in the 
late summer and fall of 1996, and culminating in July 1997.  The 
Union™s business representative and president, Barney Allen, re-
quested information for purposes 
of bargaining in September 1996 
and thereafter was refused this 
information by Respondent™s legal 
counsel, Buddy David, and David ultimately, withdrew recognition 
from the Union on behalf of Respondent in July 1997.  On Sep-
tember 20, 1996, Allen sent Respondent a letter asking for infor-
mation and requesting bargaining dates.
  Allen testified that in late 
August 1996 a meeting of the Union™s members was held and a 

new group chairman (Kenneth Forge) was elected.  He testified 
there was a renewed interest in bargaining on the part of the unit 
employees as a contract between the Respondent and the United 
States Bureau of Engraving and Printing (BEP) was set to expire at 
the end of September and the unit
 employees had not received a 
wage increase in 3 years.  The employees reported that they were 
being told by Respondent™s management that there would be clas-
sification changes and possible decreases in wages as a result.  The 
parties had not met since September 1994.  Prior to this the parties 
had not bargained since September l993.  Pursuant to the meeting 
with the employees, Allen initiated several requests for information 
and for meetings to bargain.  I cred
it Allen™s unrebutted testimony.  
The letters and the responses recei
ved from the Respondent are as 
follows:  
On September 20, 1996, the Union™s business manager, Barney 
Allen, wrote a letter to John L. Rulison, Respondent™s president, 
with a copy to Respondent™s attorney, E. D. David, who had previ-
ously represented the Respondent during past negotiations with the 

Union and who represented Respondent at the instant hearing in 
these cases before me. 
His letter stated as follows: 
 I. U. O. E., Local 826 requests a date for collective bar-
gaining.  Please let me know when Raven Company represen-

tatives can be available. 
Since it has been some time since we have had communi-
cation, the Union needs to update our information.  Please 
provide me with a detailed description of all benefit plans, in-
cluding the current medical plan, a copy of the Company 
rules, a list of current cla
ssifications and pay rates, and a 
copy of any employee booklets
 or manuals.  Also provide a 
work schedule showing the hours of work and the employees 

shift assignments. 
Thank you. [Emphasis added.] 
 On September 30, 1996, Respondent™s attorney, E. D. David, 
responded by letter to Allen, acknowledged receipt of Allen™s letter 
of September 20, and in reply stated, ﬁ
Please refer to my letter of 
July 28, 1995, a copy of which is attached
ﬂ [emphasis added].  The 
letter states as follows: 
 We have now had an opportunity to analyze your pro-
posal and are frankly shocked by the contents.  You will re-

call at the very first negotiating session and throughout you 
have insisted that once you agreed on an article, that you 
would not revisit that position.  Contrary to that position, you 
have now put back on the table a number of positions over 

which we have already reached impasse.  Specifically, you 
have put back on the table a closed shop and a check-off to 
which, as you know, the Company is not going to agree. 
Without in any way being exhaustive, you have made the 
following changes to items on which we had reached agree-
ment: 
1. You have made a strict seniority proposal whereas we 
had already agreed to and crafted over a number of negotia-
tion sessions skill and ability type language. 
2. You have left out the performance bonus. 
3. You have imposed shift differentials. 
4. Your language at 10.05 for filling shifts is not accept-
able.  At our last negotiation 
session, we worked out excruci-
ating language to meet both sides™ objectives and you agreed 
to that.  You now are withdrawing and taking us back to 
square one. 
5. With regard to personal leave, you now have reopened 
that matter, even though we had agreed to carefully crafted 
language. 
6. You have reopened the entire sore of who pays the ar-
bitrator in the event of a losing arbitration. 
7. You have added proposed wage increases of 3-1/2 per-
cent per year, which is significan
tly more than your last offer. 
The long and short of this is that you have not made one 
single proposal on the issues which had kept us apart when 
we last negotiated and, in fact, have already negotiated and 
reached agreement.  
Under these circumstances, we see that 
there is no need to meet and negotiate.
  We see your whole 
proposal as made in bad faith. [Emphasis added.] 
 On October 14, 1996, David wrote another letter to Allen on be-
half of Respondent which stated: 
 Please note my new address, above. 
I™m in receipt of letter that you have written to ask for ne-
gotiations in the above matter.  
Please refer to my letter of 
July 28,
2 1995, a copy of which is attached. [Emphasis 
added.] 
 On October 22, 1996, Allen sent another letter to David which 
states as follows: 
 In my letter of September 20, 1996, I requested informa-
tion that you have not responded to.  Please send the re-
quested information within seven days. 
Your letter of July 28, 1995 has nothing to do with our 
latest negotiations request. 
It™s been well over a year since we submitted proposals to 
Raven. 
We are in the process of developing new proposals for the 
upcoming negotiat
ions.  Our proposals will be substantially 
changed from those previously submitted
. [Emphasis added.] 
 On November 5, 1996, Allen sent another letter to as follows: 
 On September 20, 1996 I requested certain information 
from Raven Services Corporation.  
On October 22, 1996 the 
Union sent another follow up request
. [Emphasis added.] 
Please respond to our reques
t by the close of business 
November 8, 1996
. [Emphasis added.] 
                                                           
 2 This is the same letter of July 28, 
1995, referred to in David™s letter of 
September 30, 1996. 
 RAVEN GOVERNMENT SERVICES 655 On November 7, 1996, David sent another letter to Allen as fol-
lows: 
 The information which you requested in your letter of 
September 20, 1996 has not significantly changed since we 
last met
. [Emphasis added.] 
 On March 13, 1997, Allen sent a
nother letter to David as fol-
lows: 
 International Union of Oper
ating Engineers, Local 826 
has become aware that your company has
 discussed, pro-
posed, and implemented changes in classifications, working 
conditions, wages, benefits and conditions of employment af-
fecting bargaining unit employees
 at the Bureau of Engraving 
and Printing (BEP) Western Currency Plant. [Emphasis 

added.] 
Be advised that I.U.O.E., 
Local 826 is the exclusive col-
lective-bargaining representativ
e of ﬁall service and mainte-
nance employees
ﬂ employed by your company at the BEP 
Western Currency Plant. [Emphasis added.] 
I.U.O.E., Local 826 has made repeated attempts to 
schedule collective-bargaining negotiations with your com-
pany.  We have been and continue to be prepared to bargain 
with your company on all legal subjects of collective-
bargaining at the earliest possible date and time
. [Emphasis 
added.] 
Your immediate response is requested
. [Emphasis added.] 
 On April 9, 1997, Allen sent another letter to David as follows: 
 It has come to my attention that the 
Company has imple-
mented unilateral changes in wages and benefits due to an 
Agreement between Raven and the BEP
. [Emphasis added.] 
Please provide the Union a copy of said Agreement. 
 On June 6, 1996, Respondent™s project manager of its Bureau of 
Engraving and Printing jobsite sent a memorandum to all person-
nel employed at their jobsite as follows: 
 As mentioned in the previous
 contract meeting, a Con-
tract requirement is that all Raven Craft Personnel complete 
training on all site-specific eq
uipment that we are responsible 
for operating, maintaining, and/or repairing
.  This is neces-
sary to insure individual familiarization with the equipment 
and systems assigned, and to understand the important as-
pects of all operating, maintenanc
e and repair tasks as well as 
the safety related concerns. [Emphasis added.] 
The mechanics of this Maintenance Training Program 
(MTP) is as follows: 
1. A quiz will be given
 to determine required knowledge 
and understanding of all unit 
equipment and systems before 
proceeding to the next training unit. [Emphasis added.] 
A score of 75 must be achieved
 to receive each unit™s 
credit, ie., boilers, chillers, etc.  A score of less than 75 on any 
of the course units will require unit reading and classroom 
work according to the training outline and assigned by the 
Trainer. [Emphasis added.] 
2. After the allotted time to review the unit manuals and 
the required level of understa
nding is achieved, the trainee 
will again be tested with the 
expectation that a minimum 
score of 75 be achieved
 before proceeding on to the next unit. 
[Emphasis added.] 
The allotted study and quiz time will be conducted during 
normal shift hours and charged to administration on your 
timecard. 
 On July 3, 1997, Allen sent another letter to David as follows: 
 The 
Union has learned
 that 
Raven is implementing a test-
ing procedure for employees
.  The 
employees have been told 
that a passing score may be a condition of employment
.  The 
Union has not had the opportunity to bargain on this subject.
 [Emphasis added.] 
We request that Raven enter into bargaining on this sub-
ject as soon as possible
. [Emphasis added.] 
Please contact me to arrange a meeting
. [Emphasis 
added.] 
 On July 22, 1997, David sent another letter to Allen as follows: 
 With regard to your letter of July 3, 1997, the Company™s 
position is that it does not believe that you or the Union any 
longer represent a majority of the employees and have set 
forth that position.  Additiona
lly, even if you represent the 
majority of the employees, our position is that everything that 
we are doing is permitted by the management rights clause 
which was negotiated and implemented when we reached im-
passe. [Emphasis added.] 
 By its letter of July 22, 1997, the Respondent questioned the 
Union™s majority status and withdrew recognition from the Union 

and the Union filed the charges giving rise to the complaint.   
Unit employee Kennet
h Forge testified that he had been em-
ployed by Respondent for 4 years at the time of the hearing.  He is 
a stationary engineer and reports to Supervisor Richard Bonner.  
He has been committee chairman for the unit employees for 1 year 
and is the highest ranking union official at the plant.  Forge testi-
fied he has worn union stickers and put them on his locker since he 
became committee chair a year ago. 
 He has also updated the union 
bulletin board since he took over a year ago.  It is undisputed that 

there is a union bulletin board on Respondent™s premises which has 
been there at all times material herein.  The bulletin board is near 
the break area.  There is area wage determination information on 
the bulletin board.  He has been
 posting union information on the 
bulletin board for more than a year such as notices of union meet-

ings and directions to the union hall.   
In September 1996 Project Manager Lowell Windahl asked 
Forge into his office to discuss changes in shift openings and bid 
procedures as Windahl was changing to a system of shift prefer-
ence. Windahl also discussed openings in purchasing with Forge 
and told Forge that he had awarded this slot to a different individ-
ual.  Windahl also told Forge that Respondent was initiating a new 
testing and training program for employees.  He also told Forge 
that he was changing job descriptions and told him that he was 
giving an employee a wage increase.  He also discussed a mainte-

nance repair team. 
In November 1996 Forge was called into a meeting with Win-
dahl and his supervisor, Richard Bonner, to discuss his attendance 
record.  They informed him that he had three unexcused absences 
and tardies and that the next incident would result in the issuance 
of discipline.  Windahl informed Forge that a flat tire was not an 
excuse and that he needed a doctor™s excuse for medically related 
absences and that management would rely on individual credibility 
determinations as to excused absences.  Forge asked Windahl if all 
the employees™ files were being reviewed and Windahl said they 
were.  David Futty was also called in and his attendance was re-
viewed by Respondent.  Forge gave Futty a union sticker as well as 
other employees.  
Forge testified that in early March 1997 the entire day shift (ap-
proximately 18 to 20 individuals)
 except for 2 supervisors were 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  656 called into a conference room fo
r a meeting conducted by Windahl 
and his 2 assistants.  Windahl told the employees that the Respon-
dent had received a new 5-year contract with BEP with a 2.5-
percent pay increase and that Respondent would be implementing 
a shift differential for the second and third shift.  He also told the 
employees that Respondent was in the process of getting a training 
program on track.  He also told them there was a change in the 
uniform policy, but that the employees would not receive a uni-
form allowance.   
Forge testified that he later spoke to Windahl and asked him to 
meet with the second- and third-shift employees and that Windahl 
did so and met with 16Œ18 employees at his request and answered 
their questions.  Forge testified that he was tested in accordance 
with the new testing program in mid-July 1997.   
Forge testified that in early July (1997), he met with Respon-
dent™s president, John Rulison, and asked Rulison if Respondent 
had any ﬁhard feelingsﬂ concerning the employees voting for the 
Union in December 1992.  Rulison sa
id, ﬁ[N]oﬂ but also stated that 
the employees did not need a union.   
On cross-examination, Forge tes
tified that former project man-
ager, Kenneth Schatzer, was aware that he was a union steward.  
He put the notice of the union 
meeting on the bulletin board in 
August 1996.  He knows that other employees with unexcused 
absences were not called in to meet with Windahl including em-
ployees Byron Judd, Pat O™Rourke, and probably Mike Lemmons.  
He testified that there was a subs
equent posting that clarified the 
maintenance exam score of 75 percent.  On redirect, Forge testified 

that although Windahl told him that all employees were being 
called in concerning their attendance, it ﬁdidn™t happen.ﬂ  Windahl 
did not tell him that he had already reviewed all the employees™ 
records. 
General Counsel™s Exhibit 12 issued to Forge is a memorandum 
dated November 4, 1996, and states: 
 Subject:  Unexcused Absence and Tardiness 
 Ken, in reviewing your attendance record for 1996, as I 
am doing for everyone, your record indicates the following: 
 June 1 Tardy 
June 23 Absence Unknown 
July 21 Absence Unknown 
September 12 Tardy 
September 15 Absence Unknown 
 Please give this unacceptable attendance and tardiness 
your immediate attention Ken so that future corrective action 

will not be necessary. 
Additionally, I will be available for discussions and coun-
seling at any time to provide any assistance or help you may 

require. 
I sincerely hope this action will result in the correction of 
this unsatisfactory performance and that we can put these 
problems behind us in the future. 
 I have read and fully understand 
 Kenneth Forge 11/6/96 
Employer Signature 
 Richard Benn 11/6/96 
Witness. 
 Futty was issued a virtually identical letter which listed six ab-
sences ﬁUnknownﬂ and seven instances of tardiness. 
The General Counsel also called Richard O™Brien, a mainte-
nance worker on the night shift and a 5-year employee at the time 
of the hearing. He testified that he has received a shift differential 

since March 1997.  He and two other maintenance employees and 
several other unit employees at
tended a meeting held by Plant 
Supervisor Richard Bonner in late September or early October 

1996 concerning the contract extension with BEP.  Bonner ex-
plained the contract extension, cha
nges in jobs, elimination of jobs, 
new positions and duties, and rotating shifts.  In March 1997, he 

attended a training program meeting held by Windahl and another 
of Respondent™s representatives 
with several unit employees at 
which Windahl explained the training program tentatively ap-

proved by BEP. 
After the General Counsel rested his case the Respondent put on 
its case.  In his opening statement the Respondent™s counsel con-
tended that the foregoing meetings
 were informational only and did 
not constitute bargaining with the employees.  With respect to the 
attendance meeting and memoranda issued to Forge and Futty, he 
contended that Windahl spoke to all employees who had three or 
more absences or tardies.  He contended that Respondent had a 
good-faith doubt of the Union™s majority status so as to legally 
permit the withdrawal of recogniti
on and the attendant refusals to 
bargain and to furnish informati
on and the unilateral changes and 
direct dealing with the unit employees. He based the good-faith 
doubt on eight points:  
 1. Evidence of a dissident group or movement to unseat 
the Union;  
2. knowledge of a decertific
ation petition circulated 
among the employees; 
3. signing of the decertificat
ion petition by the union rep-
resentative; 
4. substantial employee turnover in the last 5 years; 
5. no notification of union stewards since 1993; 
6. no knowledge of union membership meetings;  
7. evidence of a lack of union presence at the jobsite; and 
8. an unjustifiable union hiatus from bargaining and per-
haps even abandonment. 
 Respondent contends in the alternat
ive that even if it is found 
not to have had a good-faith doubt, 
none of the actions it took re-
quired it to go back to the bargaining table in reliance on the con-
tract provisions they had bargained to impasse, particularly the 
management rights clause. 
The Respondent called unit employ
ee, George Pike, in its case.  
Pike would be a 5-year employee with Respondent as of October 
1997.  Pike prepared a petition to decertify the Union between 
January and April 1996 and obtained 27 employees™ signatures on 
it.  He presented it to union committeeman and chief steward, T. 
Blevins, and told him the employees were dissatisfied with the 
Union.  Forge signed the petition.  Blevins looked at the petition 
and Blevins told him that he had informed Allen of it and that 
Allen told Blevins the Union would not withdraw voluntarily.  The 
petition stated, ﬁWe the undersign
ed employees petition NLRB to 
decertify the Operating Engineers Union as our bargaining agent.ﬂ 
On cross-examination by the General Counsel, Pike testified 
that the petition could have been circulated as early as November 
or December 1995.  He does not know if Blevins signed the peti-
tion.  He never filed the petition with the Board and the petition 
was solely in his hands until he destroyed the petition.  When he 
circulated the petition, he told the employees that they needed to 
sign the petition to get a different union.  No supervisor or member 

of management was ever aware of the petition.  After he received 
word from Blevins that the Union would not voluntarily accept the 
petition and withdraw, the unit empl
oyees said to leave things as 
 RAVEN GOVERNMENT SERVICES 657 they were with the Union remaining as the collective-bargaining 
representative.  Pike is a member of the Union and signed a union 
authorization card September 1996 
and again in 1997.  He never 
had any conversation with any member of Respondent™s manage-
ment concerning the decertification 
petition until he was called into 
Windahl™s office on September 8, 1997, shortly prior to the instant 

hearing at which time Windahl asked him how many people had 
signed the petition and when it had been circulated.  On September 
9, 1997, he was called into Windahl™s office again and was put on 
a three-way conference call with Robert Pittman, Respondent™s 
vice president, and Buddy David, th
e Respondent™s attorney in this 
case, and David asked him how many people had signed the peti-

tion and whether a majority of employees supported the Union.  He 
did not give a copy of the petition to Blevins.  He told David he 
had not talked to any supervisor concerning the petition.  On cross-
examination by the Charging Party, he testified that he was not told 
by the Respondent™s representatives why they wanted this informa-
tion.  Nor was he given any assurances that he would not suffer 
any reprisals or that no actions w
ould be taken against him if he 
failed to give the Respondent the information it sought. On redi-
rect, Respondent™s counsel, David, asked him whether the Respon-
dent ﬁknowsﬂ (present tense) of the petition and he answered that 
he ﬁassumedﬂ the Respondent ﬁknowsﬂ (present tense). 
The Respondent also called Richard Bonner, its plant operations 
supervisor.  Bonner has been employed by Respondent since April 
1992.  Prior to his promotion to his present position, he was a su-
pervisor on the evening shift when he was told of the circulation of 
the petition by unit employee Buck Cluff, and he passed this in-
formation on to Kenneth Shastner, who was then Respondent™s 
project manager at this jobsite.  Bonner never saw the petition and 
has no idea how many signatures were on the petition.  Shastner 
said he would make a note of it.  He does not know whether Shast-
ner did so.  Bonner has seen union authorization cards passed 
around.  He has not been aware of any union activity since this 
time.   
Respondent also called Lowell Windahl, its project manager 
since June 1996.  Windahl testified he was not aware of the pres-

ence of the Union when he arrived in June 1996 as a new em-
ployee with Respondent and testified that he was not aware of any 
union involvement in any of the me
etings he has held with em-
ployees.  He only recently became aware of the union bulletin 

board which he admitted does exist on Respondent™s premises.   
With respect to the attendance meetings Windahl testified that 
he reviewed all the employees™ at
tendance records in October 1996 
going back to January 1996 and called
 in employees with in excess 
of three absences or tardies and Futty, Kenneth Forge, and Tony 
Harris had three or more unexcused absences or tardies.  He testi-
fied he was not aware that Forge was a union representative when 
he called him in and issued the memorandum to him.  He contends 
that the memorandum is not discipli
ne but is a prelude to it as it 
states that disciplinary action will follow if the employee does not 
improve.  He did not call in employee Warren Anderson who had 
numerous problems and was alread
y under corrective action.   
Respondent also called Vice President Pittman who supervises 
Government contracts including the 
one involved at this jobsite.  
He testified that he never received information that Forge was a 

union steward. 
Respondent also called its president and owner, John Rulison, 
who testified that Shastner had told him that a decertification peti-
tion was being circulated.  Respondent™s Exhibit 7 is a list of 
events he prepared for this hearing on which he relied for his deci-
sion to withdraw recognition from the Union.  He cited the early 
1996 information received from Shastner and the lack of union 
activity until 9 months later when the Union requested bargaining 
as the evidence on which he base
d his alleged good-faith doubt of 
a lack of majority as well as the past bargaining with the Union™s 

representative, Allen. 
After the Respondent closed his case, the General Counsel 
moved to amend the complaint to allege that on September 8, 
1997, Respondent had unlawfully interrogated its employee (Pike) 
about his union activities through Lowell Windahl and had on 
September 9, 1997, unlawfully in
terrogated its employee (Pike) 
about his union activities by Windahl, its Vice President Robert 

Pittman, and its Attorney E. D. David in reference to the two in-
stances when the aforesaid agents 
of Respondent interrogated Pike 
concerning the decertification petition circulated by Pike. 
The General Counsel also moved to amend the complaint to al-
lege that on or about October 1996, Respondent unilaterally elimi-

nated job classifications of bargai
ning unit employees, which were 
mandatory subjects of bargaining, without affording the Union 
prior notice and the opportunity to bargain concerning these unilat-
eral changes in these terms and 
conditions of employment.  The 
General Counsel also moved to a
dd an additional allegation that 
Respondent on or about March 5, 1997, unilaterally changed the 
bargaining unit wages, mandatory subjects of bargaining, without 
affording the Union an opportunity to bargain with Respondent 
concerning this change in the terms and conditions of the bargain-
ing unit employees.  The Charging Party joined in the motion.  The 
Respondent objected to these amendments, contending there was 
no evidence to support the unlawful interrogation amendment and 
that all of the other amendments sought were within the Charging 
Party™s knowledge and were untime
ly.  The Genera
l Counsel re-
sponded that the additional unilat
eral changes related back to Sep-
tember 1996, and were closely related to the violations occurring in 
that time period and thus were timely filed. 
I granted the amendments and stated at the hearing, ﬁin the in-
terest of ensuring that this case is fully briefed, I™m going to forego 
the bench decision in this caseﬂ which I had previously advised the 
parties that I was considering issuing after the taking of evidence.  
At no time did the Respondent ask for an opportunity to address 
these allegations at the hearing 
although its witnesses were avail-
able to it.  Nor did Respondent 
ask for additional time.  Moreover, 
in answer to my question at the hearing after I assigned a briefing 
date, whether there was anything fu
rther before I closed the record, 
the Respondent™s counsel said, ﬁNothing from us.ﬂ  It was not until 
Respondent filed its brief that the Respondent therein contended it 
must be given the opportunity to 
present evidence with respect to 
these charges.ﬂ  The General Counsel has filed an ﬁOpposition To 
Respondent™s Motion To Receive Additional Testimony,ﬂ and a 
ﬁMotion To Strike Portions of Respondent™s Brief.ﬂ  I find the 
amended allegations have been fully litigated, Respondent had the 
option of requesting perm
ission at the hearing to present additional 
evidence, but declined to do so and 
I further find that the unilateral 
changes are not time barred but are closely related to the complaint 
allegations and that Respondent ha
s had the opportunity to address 
them in its brief and did so.  Respondent™s request in its brief to 

present additional evidence is denied.  Section 102.35(8) of the 
Board™s Rules and Regulations authorizes administrative law 
judges ﬁto order hearings reopenedﬂ without setting the standard 
for doing so.  I am guided however, by Section 102.48(d) of the 
Board™s Rules and Regulations setti
ng the standard for requests to 
reopen the record filed with the Board which are that ﬁa motion to 
reopen the record shall state briefly the additional evidence to be 
adduced, why it was not presented previously, and that, if ad-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  658 dressed and credited, it would require a different result.ﬂ  The Re-
spondent™s motion to reopen the record in its brief does not comply 
on its face with this standard.  
Nor does it assert any reasonable 
grounds for reopening the record.  See 
Pincus Elevator & Electric 
Co., 308 NLRB 684 (1992).  The General Counsel™s motion to 
strike portions of Respondent™s brief at pages 2Œ4 thereof, as they 
reference record evidence in this 
matter set forth in rejected exhib-
its and rejected offers of proof is granted and they are striken inso-
far as they relate to the subject ma
tter of a prior unfair labor prac-
tice trial prosecuted against Respondent in September 1994 and the 
interim decision of the administrative law judge in that case.  
Elec-
tro-Tec, Inc.,
 310 NLRB 131 (1993); 
Today™s Man, 263 NLRB 
332 (1982). 
Analysis 
The 8(a) (5) and (1) Allegations 
I find that the Respondent violated
 Section 8(a)(1) and (5) of the 
Act by its withdrawal of recogniti
on from the Union, its refusal to 
furnish information, its bypassi
ng of the Union as the collective-
bargaining representative of the un
it employees, its engagement in 
direct dealing with the employees,
 and its implementation of uni-
lateral changes in the terms and conditions of its employees with-
out affording the Union notice thereof and an opportunity to bar-
gain concerning them.  It is well established that a certified 
collective-bargaining representative enjoys a rebuttable presump-
tion of majority support of the unit employees.  In order to rebut 
this presumption of continued majority status to justify a with-
drawal of recognition, the Employer must establish by objective 
criteria that it has a good- faith doubt that the Union enjoys major-
ity support.  A good-faith doubt may only be asserted in the ab-
sence of unfair labor practices.  In the instant case the Respondent 
has wholly failed to rebut the presumption of the Union™s majority 
status by a preponderance of the evidence. 
In Alexander Linn Hospital Assn.,
 288 NLRB 103, 107 (1988), 
enfd. 866 F.2d 632 (3d Cir. 1989), cited by the General Counsel 
the Board cited language quoting 
Burger Pits, 
273 NLRB 1001 
(1984): 
 It is well settled that absent unusual circumstances a 
union enjoys an irrebutable pres
umption of majority status 
during the first year following its certification.  After the certi-
fication year the presumption of
 majority status becomes re-
buttable.  Whether certified or voluntarily recognized, a union 
also enjoys a rebuttable presumption of majority status upon 
the expiration of a collective-bargaining agreement.  An em-
ployer who refuses to bargain with an incumbent union may 
rebut the presumption of majority status by establishing either 
(1) that at the time of the refusal to bargain the union in fact 
did not enjoy majority status, or (2) that the refusal was predi-
cated on a good-faith and reasonably grounded doubt, sup-
ported by objective consideratio
ns, of the union™s majority 
status. [Footnotes omitted.] 
 Moreover, the Employer has faile
d to establish that its with-
drawal of recognition on the basis of a good-faith doubt of the 
Union™s majority status was asserted in the absence of unfair labor 
practices.  Rather, the evidence shows that the Respondent summa-
rily refused to furnish relevant ba
rgaining information requested by 
the Union and refused to bargain with the Union and bypassed the 

Union and dealt directly with barg
aining unit employees and insti-
tuted unilateral changes in the wages, hours, and other terms and 
conditions of employment of the bargaining unit employees long 
prior to its withdrawal of recogni
tion from the Union in July 1997.  
Respondent™s reliance on secondhand hearsay that a decertification 
petition had been circul
ated 6 to 9 months to a year prior to the 
withdrawal of recognition largely on the basis of the petition as 
well as alleged inactivity of the Union from its viewpoint is insuf-
ficient to meet the Respondent™s burden in attempting to justify its 
withdrawal of recognition from the Union.  In 
Pollock Mfg.
, 313 
NLRB 562 fn. 2 (1993), the Board held that the Respondent had 

not shown ﬁby a preponderance of the evidence either actual loss 
of majority support or objective factors sufficient to support a rea-
sonable and good-faith doubt of 
the union™s majority,ﬂ citing 
Laid-law Waste Systems,
 307 NLRB 1211 (1992), when it relied on a 
petition that the Respondent had never seen, and the Respondent 
did not know what the petition stated or the number of employees 
who had signed it.  This is clearly what happened in the instant 
case as the Respondent made no effort to ascertain if the decertifi-
cation petition truly existed and whether it had been signed by a 
majority of the unit employees an
d did not at any time raise this 
alleged doubt with the Union.  Rather, it did nothing until the Un-
ion attempted to obtain bargaini
ng information and revitalize nego-
tiations in the fall of 1996 and 
then chose to rely on an alleged 
impasse in bargaining in 1995 as a basis for its refusal to furnish 
information and its subsequent withdrawal of recognition.  Further, 
the Respondent did not make any effort to discover whether such a 
petition existed until September 8 and 9, 1997, a week prior to the 
instant hearing held on September 15, 1997, at which time its rep-
resentatives interrogated the employee who had allegedly circu-
lated the petition without affording him his rights to refuse to sub-
mit to such an interrogation and without making assurances to him 
that he would not be discriminated against if he refused to discuss 
the matter with Respondent™s repr
esentatives thus 
violating Section 
8(a)(1) of the Act by 
such interrogation.  
Johnnie™s Poultry
, supra; 
Le Bus
, 324 NLRB 588 (1997).  The Respondent has objected to 
the amendment of the complaint wh
ich I permitted at the close of 
testimony in this case to which it objected.  However, the Respon-
dent™s attorney, Windahl, and Pittman who engaged in the interro-
gation of Pike were all present at the hearing but Respondent made 
no offer of proof concerning their testimony nor did it request the 
opportunity to re
but Pike™s testimony.  
Thus the Respondent 
waived the opportunity to rebut Pike™s testimony at the hearing but 

did address this issue in its brief.  I find the issues have been fully 
litigated. 
With respect to Respondent™s contentions that it was free to re-
fuse to bargain with the Union, refuse to furnish it bargaining in-
formation and that it could deal directly with the bargaining unit 
employees and institute 
unilateral changes on the basis of an al-
leged impasse in bargaining in 1993, and a management-rights 
clause contained in its proposal, I find these contentions to also be 
without merit.  In 
Hospitality Care Center
, 307 NLRB 1131, 1135 
(1992), the judge held (in a decisi
on affirmed by the Board) that 
the failure of the employer to provide the union with relevant in-
formation effectively prevented the union from breaking the im-
passe.  Assuming there was a valid impasse in September 1996, in 
the instant case, Respondent™s refusal to provide the Union with 
the requested information based on a 3-year impasse was unlawful 
as it prevented the Union from obtaining relevant information 
requested by the Union to revise its proposals in order to break the 
alleged impasse.  In 
Airflow Research & Mfg. Corp.
, 320 NLRB 
861, 862 (1996), the Board held that the employer violated Section 

8(a)(5) of the Act by refusing the request of the union to bargain 13 
months after a lawful impasse in negotiations for an initial collec-
tive-bargaining agreement.  The Board stated that ﬁan impasse 
does not destroy the collective-bargaining relationship.  Instead a 
 RAVEN GOVERNMENT SERVICES 659 genuine impasse merely suspends the duty to bargain over the 
subject matter of the impasse until changes in circumstances indi-
cate that an agreement may be possible.ﬂ  In 
McClatchy Newspa-
per, 321 NLRB 1386, 1389Œ1390 (1996), ﬁimpasse is always 
viewed as a temporary circumstance
 and the impasse doctrine . . . 
therefore, is not a device to allow any party to continue to act uni-
laterally or to engage in the disparagement of the collective-
bargaining process.ﬂ  In 
Gulf States Mfg. Inc. v. NLRB
, 704 F.2d 
1390, 1399 (5th Cir. 1983), the Court stated: 
 Anything that creates a new possibi
lity of fruitful discussion 
(even if it does not create a likelihood of agreement) breaks 
an impasse: a strike may . . . 
so may bargaining concessions, 
implied
 or explicit . . . the mere passage of time may also be 
relevant [citations omitted] [emphasis added]. 
 I find in the instant case that the Union™s letter of October 22, 1996, 
clearly 
implied
 that the Union intended to offer bargaining conces-
sions. 
With respect to the Respondent™s reliance on its management-
rights clause in its implemented 
offer as the basis for its direct 
dealing with its employees and it
s unilateral changes thus, bypass-
ing the Union, I find this contention is also without merit as there 

had been no final agreement on this proposal and there was no 
clear and express waiver by the Union concerning this direct deal-
ing and the implementation of unilateral changes. 
Although there was a bargaining hiatus since the events of 1995 
regarding the alleged impasse in negotiations, the Respondent did 
not produce any evidence at the hearing of employee disaffection 
with the Union which had been communicated to the Respondent 
with the exception of the hearsay information reported to Rulison 
concerning the circulation of a dece
rtification petition.  The record 
is otherwise barren of any evidence of employee disaffection with 
the Union which had been communicated to the Respondent.  In 
Spillman Co.
, 311 NLRB 95 (1993),
 the Board found that there 
was no evidence that the employees had expressed to the Respon-
dent their dissatisfaction with the union which the employer must 
show if it relies on employee tu
rnover to support its alleged good-
faith doubt of the union™s majority status and the Board cited its 
adoption of a ﬁrebuttable presumption that newly hired employees 
will support a union in the same ratio as the employees they re-
place,ﬂ citing Colson Equipment
, 257 NLRB 78, 79 (1981), enfd. 
in relevant part 673 F.2d 221 (8th Cir.
 1982)
.  In 
T.L.C. St. Peters-
burg, 307 NLRB 605 (1992), the Board agreed with the adminis-
trative law judge™s finding that no weight should be given to hear-

say testimony by the president concerning statements allegedly 
made to an employee and a supervisor and conveyed to the presi-
dent in which certain employees purportedly repudiated the union. 
The 8(a)(3) and (1) Allegations 
With respect to the allegations
 concerning the memoranda is-
sued to Forge and Futty, I find the General Counsel has established 
that Respondent was aware of Forge™s position as a union steward 
or representative.  Forge testified 
he had served as a steward since 
March 1996, and that former proj
ect manager, Kenneth Shatzer, 
was aware that he was a steward as of March 1996, although he 
was not elected as the operating engineer™s committee chairman 
until August 1996.  It is undisputed that the Union never notified 
the Respondent of Forge™s position as a steward.  However, in 
early September 1996, then Projec
t Manager Windahl called Forge 
into his office and in a meeting 
between just the two of them dis-
cussed a number of mandatory subjects of bargaining such as shift 
openings and bid procedures and a 
new testing program with Forge 
which would affect the bargaini
ng unit members during a half hour 
to 45 minutes™ discussion accord
ing to Forge™s unrebutted testi-
mony which I credit.  I find this supports the General Counsel™s 
position that the Respondent was aware of Forge™s position as a 
steward, if not as the committee chair.  I do not credit Windahl™s 
testimony that he was unaware of the union presence on the pro-
ject.  I find it highly improbable that this information would not 
have been conveyed to him when he was hired as the Respondent™s 
highest ranking member of management on the project site.  I also 
credit Forge™s unrebutted testimony that he posted notices on the 
union bulletin board on the project 
premises in Sept
ember 1996.  I 
do not credit Windahl™s testimony th
at he was unaware of the exis-
tence of the union bulletin board until 2 or 3 months prior to the 
hearing.  I thus find that the Ge
neral Counsel has established that 
Respondent had knowledge of Forge™s 
status as a union steward.  I 

find, however, that the General C
ounsel has not established that 
Respondent was aware of Futty™s union activities although, Forge 

testified he gave Futty a union sticker as well as other employees 
who signed union authorization cards shortly after Forge became 
union committee chairman in August 
1996.  The record is other-
wise silent as to any participation by Futty in union activities 

and/or Respondent™s knowledge thereof.  Futty was not called to 
testify.  I find Respondent™s animus toward the Union has been 
established by the 8(a)(5) and (1) vi
olations as set out in this deci-
sion. 
I find, however, that the Genera
l Counsel has failed to establish 
that Forge and Futty received disparate treatment by the issuance 

of the memoranda to them regarding their absences. I find that the 
memoranda was discipline.  Although its tone was soft, it con-
veyed the message of ﬁfurtherﬂ a
dverse disciplinary action (ﬁcor-
rective actionﬂ) if the employees did not improve their attendance 

records.  However, I credit the testimony of Windahl that he issued 
the memoranda to the only three employees (including Forge and 
Futty) who had three or more abse
nces except for Anderson who 
was already under corrective action.  I decline to make an adverse 

inference against the Respondent 
for not producing all of the re-
cords of its employees as requested by the General Counsel.  It is 
clear that the General Counsel could have or did have access to 
Respondent™s records by way of subpoena if he chose to and did 
not offer the records of any employees who may have had three or 
more unexcused absences although it did obtain the memoranda 
issued to Forge and Futty which it
 introduced as General Counsel™s 
Exhibits 12 and 13.  The General Counsel has the burden of proof 
in establishing a violation of the Act and I find it failed to establish 
evidence of disparate treatment and failed to establish a prima facie 
case of a violation of the Act by the issuance of the memoranda to 
Forge and Futty. Assuming arguendo that it did establish a viola-
tion, I find it has been 
rebutted by the preponderance of the evi-
dence.  
Wright Line
, 251 NLRB 1083 (980), 
Manno Electric
, 321 
NLRB 278 (1996). 
CONCLUSIONS OF LAW 
1.  Respondent Raven Services Corporation d/b/a Raven Gov-
ernment Services, Inc. is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
  2. International Union of Operating Engineers, Local 351, AFLŒ
CIO, the surviving entity followi
ng its merger with International 
Union of Operating Engineers, Local 826, about March 1, 1997, is 
a labor organization within the meaning of Section 2(5) of the Act.
  3.  The following employees of Respondent, constitute a unit 
appropriate for the purposes of 
collective bargaining within the 
meaning of Section 9(b) of the Act:   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  660 INCLUDED:  All service and maintenance employees work-
ing for the Employer at the Western Currency Plant in Fort 
Worth, Texas.   
 EXCLUDED:  All other employees,
 including office clerical, 
quality control employees and ad
ministrative assistants, su-
pervisors, including weekend supervisors, and guards as de-
fined in the Act. 
 4.  At all material times, the Union has been, and is, the exclu-
sive statutory representative of the Respondent™s employees in the 
above-described unit, within the meaning of Section 9(a) of the 
Act, for purposes of collective barg
aining with respect to rates of 
pay, wages, hours of employment
, and other terms and conditions 
of employment.
  5.  Respondent has failed to establish that at any material time, it 
entertained a good-faith doubt of the Union™s exclusive status as 
the majority representative of its employees in the above-described 
unit or that the Union aba
ndoned the bargaining unit.
  6.  Commencing on or about Oct
ober 14, 1996, by refusing to 
bargain with the Union as the statutory representative of the unit 
employees, and by refusing to furn
ish the Union with the following 
information: a detailed description of all benefit plans including the 
current medical plan; a copy of the Respondent™s rules; a list of 
current classifications and pay rates;  a copy of any employee 
booklets or manuals; and a work schedule showing hours of work 
and the employees™ shift assignments; all of which information 
sought by the Union was and is necessary and relevant to the Un-
ion™s performance as the exclusive collective-bargaining represen-
tative of the unit, Respondent vi
olated Section 8(a)(1) and (5) of 
the Act. 
 7.  By unilaterally eliminating job classifications of its employ-
ees in October 1996; and on or about March 15, 1997, unilaterally 
changing wage rates of its unit em
ployees and implementing a shift 
differential on or about March 15,1997; bypassing the Union about 
September 15,1996, and dealing di
rectly with the unit employees 
with respect to changes in the way shift openings would be filled, 

changes in job classifications, an
d future job performance testing 
of unit employees and bypassing the Union about late September 

or early October 1996 and dealing directly with the unit employees 
by discussing changes in job res
ponsibilities, e
limination of the HVAC technician position, changing general me
chanics to general technicians with a commensurate increase in pay, shift differential 
and call forwarding, and changing job classifications;  by on or 
about June 6, 1997, unilaterally implementing a maintenance train-
ing program for its unit employees, all of the foregoing of which 
were mandatory subjects of bargaining, without affording the Un-
ion prior notice and an opportunity to bargain with Respondent 
concerning these mandatory subjects of bargaining, Respondent 
violated Section 8(a)(1) and (5) of the Act.
  8.  By withdrawing recognition from the Union as the exclusive 
collective-bargaining representative of the unit on or about July 22, 
1997, the Respondent violated Section 8(a)(1) and (5) of the Act. 
 9.  By interrogating its employee on or about September 8 and 
9, 1997, concerning his union activities and those of his fellow 
employees without advising him of his right to refrain from an-
swering such questions and offering him assurances that he would 
not be discriminated against if he refused to furnish the informa-
tion, Respondent violated Section 8(a)(1) of the Act.
  10.  Respondent did not violate the Act by warning its employ-
ees Forge and Futty for excessive absences and tardiness. 
11.  The foregoing unfair labor practices in conjunction with the 
Respondent™s status as an employer under the Act affect commerce 

within the meaning of Section 2(
2), (6), and (7) of the Act. 
REMEDY 
Having found that the Respondent has engaged in certain unfair 
labor practices in violation of Sect
ion 8(a)(1) and (5) of the Act, I 
shall recommend that it cease and desist therefrom, and from inter-
fering in any like or related mann
er with its employees™ Section 7 
rights and that it take certain affirmative actions designed to effec-
tuate the policies of the Act including the posting of an appropriate 
notice.  I recommend that the Respondent be ordered to recognize 
and on request bargain with the Union, furnish the Union with the 
information it unlawfully refused and failed to furnish to the Un-
ion, and if an understanding is reached, embody the understanding 
in a signed agreement, rescind the unilateral changes on request by 
the Union and make the unit employees whole for any loss of pay 
or benefits sustained by the unla
wful actions as prescribed in 
F. W. 
Woolworth Co.
, 90 NLRB 289 (1950), plus interest, as computed 
in New Horizons for the Retarded
, 283 NLRB 1173 (1987).  Noth-
ing in this Order shall be deemed to require that any increases in 
wages and benefits to the unit employees be rescinded.   
On these findings of fact and conclusions and on the entire re-
cord, I issue the following recommended
3  ORDER The Respondent, Raven Services Corporation d/b/a Raven Gov-
ernment Services, Inc., Fort Worth, Texas, its officers, agents, 

successors, and assigns, shall 
1.  Cease and desist from 
(a) Withdrawing recognition fr
om the Union and refusing to 
recognize and bargain with Intern
ational Union of Operating Engi-
neers, Local 351, AFLŒCIO as the exclusive representative of its 
employees in the following appropriate unit: 
 INCLUDED:  All service and maintenance employees work-
ing for the Employer at the Western Currency Plant in Fort 
Worth, Texas. 
 EXCLUDED:  All other employees, including office clerical 
employees, quality control employees and administrative as-
sistants, supervisors, including weekend supervisors, and 
guards as defined in the Act.  
 (b) Failing and refusing to furnish the Union with information as 
found above.
  (c) Bypassing the Union and dea
ling directly with unit employ-
ees as found above.
  (d) Instituting unilateral changes in the unit employees™ terms 
and conditions of employment as found above.  
(e) Interrogating its employees 
concerning their union and con-
certed activities and those of their fellow employees.
  (f) In any like or related manner interfering with, restraining, or 
coercing employees in the exercise of their rights guaranteed by 
Section 7 of the Act.
  2.  Take the following affirmative actions designed to effectuate 
the policies of the Act.  
(a) Recognize and on request bargain with International Union 
of Operating Engineers, Local 351, AFLŒCIO as the collective-
bargaining representative of the employees in the above-described 
                                                          
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended Order 
shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and 
all objections to them shall be 
deemed waived fo
r all purposes. 
 RAVEN GOVERNMENT SERVICES 661 bargaining unit and, if an understanding is reached, embody the 
understanding in a signed agreement. 
(b) Furnish to the Union in a timely manner the relevant infor-
mation requested by the Union as found above.  
(c) On demand by the Union rescind the unilateral changes 
found unlawful here.  Nothing in 
this Order shall require that any 
increases in wages or benefits be rescinded. 
(d) Make whole the unit employees for any loss of pay or bene-
fits they may have suffered as a result of Respondent™s aforesaid 
violations of the Act in the manner described in ﬁThe Remedy.ﬂ 
(e) Preserve and, within 14 days of a request, make available to 
the Board or its agents for examination and copying, all payroll 
records, social security payment records, timecards, personnel 
records and reports, and all other records necessary to analyze the 
amount of backpay due under the terms of this Order.  
(f) Within 14 days after service by the Region, post at the facil-
ity in Fort Worth, Texas, copies of the attached notice marked 
ﬁAppendix.ﬂ
4  Copies of the notice, on forms provided by the Re-
                                                          
                                                                                             
4 If this Order is enforced by a judgment of a United States court of ap-
peals, the words in the notice reading ﬁPosted by Order of the National 
Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judgment of the 
gional Director for Region 16, after being signed by the Respon-
dent™s authorized representative, 
shall be posted by the Respondent 
immediately upon receipt and main
tained for 60 consecutive days 
in conspicuous places including 
all places where notices to its 
employees are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has gone out of 
business or removed its presence fr
om the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees and former 
employees employed by the Respondent at any time since October 
1996.  
(g) Within 21 days after service by the Region, file with the Re-
gional Director a sworn certificati
on of a responsible official on a 
form provided by the Region attesting to the steps that the Respon-

dent has taken to comply.  
IT IS FURTHER ORDERED that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically found. 
  United States Court of Appeals Enforc
ing an Order of the National Labor 
Relations Board.ﬂ 
 